                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Kurk Matthew Nelson,                                   Case No. 17-cv-3727 (WMW/SER)
                     Plaintiff,
       v.
Repossessors, Inc.; Consumer Portfolio
Services, Inc.; and Chase Towing &
Transport, Inc.,
                     Defendants.                 ORDER GRANTING MOTION TO
                                                          DISMISS

Consumer Portfolio Services, Inc.,
                     Counter Claimant,
       v.
Professional Recovery & Collection
Services and Kurk Matthew Nelson,
                     Counter Defendants.


Chase Towing & Transport, Inc.; Consumer
Portfolio Services, Inc.; and Repossessors,
Inc.,
                     Third-Party Plaintiffs,
       v.
Professional    Recovery     &     Collection
Services,
                     Third-Party Defendant.


      Before the Court is the joint motion of Defendants Repossessors, Inc.; Chase

Towing & Transport, Inc.; and Consumer Portfolio Services, Inc.; to dismiss with prejudice
the complaint of Plaintiff Kurk Matthew Nelson for failure to prosecute. See Fed. R. Civ.

P. 41(b).

       Nelson has not communicated with the Court or any party or counsel in this case in

nearly a year. Because Nelson’s counsel had been unable to communicate with Nelson

since July 2018 despite multiple attempts to do so, United States Magistrate Judge Steven

E. Rau granted the motion of Nelson’s counsel to withdraw representation without

substitution on January 3, 2019. The Court may dismiss an action under Federal Rule of

Civil Procedure 41(b) because of a plaintiff’s failure to prosecute.         Henderson v.

Renaissance Grand Hotel, 267 F. App’x 496, 497 (8th Cir. 2008) (per curiam). In light of

the circumstances presented, the Court concludes that Nelson has abandoned this action.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendants’ motion to dismiss, (Dkt. 83), is GRANTED

and Plaintiff Kurk Matthew Nelson’s complaint, (Dkt. 1), is DISMISSED WITHOUT

PREJUDICE for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 21, 2019                                    s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             2
